 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    BRADLEY RAY CAIRNES,
                                                    NO. 2:19-CV-0104-TOR
 8                               Plaintiff,
                                                    ORDER DISMISSING COMPLAINT
 9           v.

10    CITY OF SPOKANE POLICE
      DEPARTMENT; OCEAN SHORES
11    POLICE DEPARTMENT; PACIFIC
      POLICE DEPARTMENT; and
12    FEDERAL BUREAU OF
      INVESTIGATION,
13                               Defendants.
14         BEFORE THE COURT is Plaintiff Bradley Ray Cairnes’ Complaint (ECF

15   No. 1). Plaintiff is proceeding pro se and in forma pauperis. The Court has

16   conducted the required screening. For the reasons discussed below, the complaint

17   is dismissed.

18                               STANDARD OF REVIEW

19         Section 1915(e) “not only permits but requires” the court to sua sponte

20   dismiss an in forma pauperis complaint that is frivolous or malicious; fails to state




        ORDER DISMISSING COMPLAINT ~ 1
 1   a claim on which relief may be granted1; or seeks monetary relief against a

 2   defendant who is immune from such relief. Lopez v. Smith, 203 F.3d 1122, 1126–

 3   27 (9th Cir. 2000) (en banc). To survive screening, the complaint must contain

 4   more than “a formulaic recitation of the elements of a cause of action.” Bell Atl.

 5   Corp. v. Twombly, 550 U.S. 544, 555 (2007). It must plead “enough facts to state a

 6   claim to relief that is plausible on its face.” Id. at 570. Bare conclusions are

 7   insufficient to establish a plausible claim and mere legal conclusions “are not

 8   entitled to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. at 678-79.

 9         Generally, the facts alleged in a complaint are to be taken as true and must

10   “plausibly give rise to an entitlement to relief.” Id. However, as the Supreme

11   Court has found, a district court may dismiss an in forma pauperis complaint if the

12   facts alleged are “clearly baseless”; that is, where the allegations are “fanciful”,

13   “fantastic” and “delusional”. Denton v. Hernandez, 504 U.S. 25, 32–33 (1992)

14   (quoting Neitzke v. Williams, 490 U.S. 319, 325-28 (1989)). “As those words

15   suggest, a finding of factual frivolousness is appropriate when the facts alleged rise

16

17   1
           The standard for reviewing a motion to dismiss pursuant to Rule 12(b)(6) is

18   similarly based on whether the non-moving party has failed to state a claim on

19   which relief can be granted, so Rule 12(b)(6) standards govern a § 1915 review for

20   legal sufficiency. Knapp v. Hogan, 738 F.3d 1106, 1109 (9th Cir. 2013)



         ORDER DISMISSING COMPLAINT ~ 2
 1   to the level of the irrational or the wholly incredible, whether or not there are

 2   judicially noticeable facts available to contradict them.” Id. at 33.

 3         Whether or not a claim is frivolous “is a decision entrusted to the discretion

 4   of the court entertaining the in forma pauperis petition.” Id. Notably, [b]ecause a

 5   § 1915(d) dismissal is not a dismissal on the merits, but rather an exercise of the

 6   court’s discretion under the in forma pauperis statute, the dismissal does not

 7   prejudice the filing of a paid complaint making the same allegations. It could,

 8   however, have a res judicata effect on frivolousness determinations for future in

 9   forma pauperis petitions.” Id. at 34.

10                                      DISCUSSION

11         According to Plaintiff, Defendants – “with the intent to commit murder” and

12   “disguised as law enforcement” – “stalked Plaintiff in an organized, relentless

13   manner that terrorized him and his daughters, ultimately killing the girls and

14   poisoning Plaintiff with Arsenic[.]” ECF No. 1 at 1. Plaintiff asserts that, “as part

15   of their plan[,] [they] have successfully prevented Plaintiff from receiving proper

16   medical care which will soon result in his death and they have achieved their goals

17   using their positions of authority and public trust as law enforcement and court

18   officials.” ECF No. 1 at 1. According to Plaintiff, “Plaintiff began taking video

19   and photo evidence in 2013” and attached said evidence to the Complaint. ECF

20   No. 1 at 2. However, nothing is attached to the Complaint.




        ORDER DISMISSING COMPLAINT ~ 3
 1         Plaintiff asserts that that he “needs immediate medical attention” and

 2   “requests that the court order proper medical treatment under its supervision to

 3   begin immediately to treat the poisoning these evil people have committed[,]”

 4   warning that “[i]f the court does not order this[,] Plaintiff will soon die.” ECF No.

 5   1 at 2. Plaintiff also requests the Court “order [D]efendants to cooperate fully and

 6   without hesitation to assist Plaintiff in immediately finding his daughters and that

 7   they are ordered to obey both state and [f]ederal laws without discretion and before

 8   arresting Plaintiff that they must first consult with this court as to its basis.” ECF

 9   No. 1 at 2.

10         The Court finds that Plaintiff’s allegations are frivolous as they are wholly

11   incredible. Without identifying any particular actor, Plaintiff alleges a broad

12   conspiracy amongst agents of several agencies to kill him and his family. While he

13   claims his daughters have been killed as part of the conspiracy, he requests

14   assistance in locating his daughters. Further, while he alleges that the actors were

15   disguised as law enforcement, he is pursuing a claim against the law enforcement

16   agencies themselves, without any mention of the actual actors. The Complaint

17   must therefore be dismissed. The Court finds amendment would be futile.

18         Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma

19   pauperis if the trial court certifies in writing that it is not taken in good faith.” The

20   good faith standard is an objective one, and good faith is demonstrated when an




        ORDER DISMISSING COMPLAINT ~ 4
 1   individual “seeks appellate review of any issue not frivolous.” See Coppedge v.

 2   United States, 369 U.S. 438, 445 (1962). For purposes of 28 U.S.C. § 1915, an

 3   appeal is frivolous if it lacks any arguable basis in law or fact. Neitzke v. Williams,

 4   490 U.S. 319, 325 (1989).

 5         The Court finds that any appeal of this Order would not be taken in good

 6   faith and would lack any arguable basis in law or fact. Accordingly, the Court

 7   hereby revokes Plaintiff’s in forma pauperis status. If Plaintiff seeks to pursue an

 8   appeal, he must pay the requisite filing fee.

 9   ACCORDINGLY, IT IS HEREBY ORDERED:

10      1. Plaintiff Bradley Ray Cairnes’ Complaint (ECF No. 1) is DISMISSED.

11      2. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this

12         Order would not be taken in good faith and would lack any arguable basis in

13         law or fact. Plaintiff’s in forma pauperis status is hereby REVOKED.

14         The District Court Executive is directed to enter this Order and Judgment

15   accordingly, furnish copies to Plaintiff, and close the file.

16         DATED June 11, 2019.

17

18                                    THOMAS O. RICE
                               Chief United States District Judge
19

20




        ORDER DISMISSING COMPLAINT ~ 5
